Citation Nr: 1548717	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date earlier than July 31, 2002, for the award of a 60 percent rating for residuals of a tendon graft of the fifth finger of the right hand.  

2. Entitlement to an effective date earlier than July 31, 2002, for the award of special monthly compensation (SMC) based on loss of use of the right hand.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to May 1974.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans' Claims (Court).  The case was originally before the Board on appeal from February 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The February 2009 rating decision implemented the Board's January 2009 decision to award the Veteran an increased 60 percent rating for his service-connected residuals of a tendon graft of the fifth finger of the right hand.  The February 2009 rating decision assigned an effective date of July 31, 2002, for that award, and the Veteran appealed.

In an August 2010 rating decision, the RO awarded SMC for the loss of use of the Veteran's right hand, effective July 31, 2002.  The Veteran was notified of this decision in October 2010, and he subsequently appealed the effective date assigned by the August 2010 rating decision for that award.

In a decision issued in July 2014, the Board upheld the July 31, 2002, effective date assigned by the RO for the Veteran's 60 percent rating for residuals of a tendon graft of the fifth finger of the right hand, and for SMC for the loss of use of the right hand.  The Board also upheld the effective date assigned by the RO for its award of a total rating based on individual unemployability due to service-connected disability (TDIU) and for Dependents' Educational Assistance (DEA) benefits.  The Veteran appealed the July 2014 Board decision to the Court.  

In August 2015, the Court vacated the Board's July 2014 decision, but only to the extent that it denied an earlier effective date for the award of a 60 percent rating for the Veteran's residuals of a tendon graft of the fifth finger of the right hand, and for an earlier effective date for the Veteran's award of SMC for loss of use of the right hand, and remanded those issues for readjudication consistent with the instructions outlined in an August 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.  The Veteran did not appeal the Board's July 2014 decision to deny an earlier effective date for the awards of TDIU and DEA benefits.  See August 2015 Joint Motion.


FINDINGS OF FACT

1. The Veteran's current claim for an increased rating for residuals of a tendon graft of the fifth finger of the right hand was received on April 22, 1994.

2. The evidence of record first demonstrates that on July 13, 1998, it was factually ascertainable that an increase in disability occurred so that the Veteran became entitled to a 60 percent rating for his service-connected residuals of a tendon graft of the fifth finger of the right hand.

3. The evidence of record first demonstrates that on July 13, 1998, it was factually ascertainable that the Veteran's service-connected residuals of a tendon graft of the fifth finger of the right hand resulted in the loss of use of the right hand.  


CONCLUSIONS OF LAW

1. An effective date of July 13, 1998, but no earlier, is warranted for the award of an increased 60 percent rating for the Veteran's service-connected residuals of a tendon graft of the fifth finger of the right hand.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2015).

2. An effective date of July 13, 1998, but no earlier, is warranted for the award of SMC based on the loss of use of the right hand.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.400, 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decisions on appeal either implemented the award of an increased rating for the Veteran's service-connected residuals of a tendon graft of the fifth finger of the right hand or granted entitlement to SMC for loss of use of the right hand, and assigned an effective date for those awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Statements of the Case (SOCs) issued in July 2010 and June 2012 provided notice on the "downstream issues" of entitlement to an earlier effective date, while a May 2014 Supplemental SOC (SSOC) readjudicated the matters after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

Notably, the Board remanded this case in December 2012 to provide the Veteran with adequate notice as to "what information and evidence [were] necessary to substantiate his claims for an earlier effective date for awards of a 60 percent evaluation for residuals of a tendon graft of the fifth finger of the right hand . . . and [SMC] based on loss of use of the right hand."  In accordance with the Board's remand, the Veteran was provided a notice letter in March 2013.  As noted, the Veteran's claim was subsequently readjudicated in the May 2014 SSOC.  The Veteran has had ample opportunity to respond and supplement the record.  Neither he nor his attorney has alleged (to include before the Court) that notice in this claim was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding VA's duty to assist, all evidence relevant to the Veteran's claim has been secured.  Importantly, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Neither the Veteran nor his attorney has identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).

A. Increased rating for residuals of a tendon graft of the fifth finger of the right hand

The Veteran's service-connected residuals of a tendon graft of the fifth finger of the right hand is currently assigned a 60 percent rating from July 31, 2002, and a 40 percent rating prior to that date.  It is his contention that his service-connected disability warrants an effective date earlier than July 31, 2002, for the 60 percent rating.  

In order to ascertain properly the earliest date for which a 60 percent rating may be assigned for the Veteran's service-connected residuals of a tendon graft of the fifth finger of the right hand, the Board finds that it is first necessary to establish his date of claim.  

The Veteran's claim for service connection for residuals of a tendon graft of the fifth finger of the right hand was granted in a July 1975 rating decision and assigned a 0 percent disability rating.  The Veteran did not appeal the July 1975 rating decision or submit new and material evidence within one year of that decision, and it is final.  In September 1983, the Veteran requested increased compensation for his service-connected residuals of a tendon graft of the fifth finger of the right hand.  An October 1983 rating decision granted a 10 percent rating for that disability, effective August 8, 1983 (date of treatment).  The Veteran did not appeal the October 1983 rating decision or submit new and material evidence within one year of that decision, and it is final.  

In May 1985, the Veteran again requested increased compensation for his service-connected residuals of a tendon graft of the fifth finger of the right hand.  In July 1985, the RO issued an administrative decision denying his claim for an increased rating.  The Veteran did not appeal that decision or submit new and material evidence within one year of that decision, and it is final.

In April 1994, the Veteran requested increased compensation for his service-connected residuals of a tendon graft of the fifth finger of the right hand.  In a September 1994 rating decision, the RO granted a 30 percent rating for that disability, effective February 24, 1993 (date of treatment).  The Veteran did not appeal that rating decision.  Instead, in January 1995, the Veteran filed another request for increased compensation for his service-connected disability.  The RO denied this request in a July 1995 rating decision, and the Veteran filed a September 1995 notice of disagreement (NOD) with that decision.  

In response to the September 1995 NOD, in April 1996, the RO issued an SOC (and an implementing rating decision) that granted the Veteran a 40 percent rating for his service-connected residuals of a tendon graft of the fifth finger of the right hand, effective February 24, 1993 (date of treatment).  The Veteran did not respond to the April 1996 SOC with a substantive appeal, but instead filed a request for an increased rating in November 1996.  

The November 1996 claim for an increased rating has, thus far, been recognized as the date of claim for the current appeal.  However, upon further review of the record, the Boards notes that in June 1997, the RO issued a supplemental statement of the case (SSOC) to address "changes or additions to the original Statement of the Case sent to [the Veteran in April 1996]."  This SSOC further advised the Veteran that a substantive appeal had not yet been received from him, and that "[i]f neither a substantive appeal nor a request for an extension of time limit [was] received within 60 days, [the RO] would assume [he did] not wish to complete [his] appeal and [they would] close [their] records."  Confusingly, the SSOC also advised the Veteran that his appellate rights would expire on April 24, 1997, which is two months prior to the issuance of the June 1997 SSOC.

In July 1997, the Veteran responded to the June 1997 SSOC with a VA Form 9, substantive appeal.  He was, however, advised by letter in October 1997 that his July 1997 substantive appeal could not be accepted by the RO as it was not timely filed.  Although the Veteran did not appeal the October 1997 determination, the Board is nonetheless required to review that decision as part of his current claim for an earlier effective date.  

Effective February 11, 1997, 38 C.F.R. § 20.302(b) was amended to implement an opinion by VA's General Counsel, which held that VA must provide the claimant with a 60-day period of time in which to file a substantive appeal following the issuance of an SSOC even if the one-year appeal period will expire before the 60-day period ends.  See 66 Fed. Reg. 50318 (Oct. 3, 2001); cf. 38 C.F.R. § 20.302(b) (2015).  In light of this legal authority, the Board finds that the Veteran's July 1997 substantive appeal was timely filed.  In particular, the June 1997 SSOC was issued as a result of the RO's review of additional evidence that included, in pertinent part, VA treatment records dated within one year of the July 1995 rating decision.

Having found the Veteran's July 1997 substantive appeal to be timely filed, the Board has determined that the proper date of claim in this matter is April 22, 1994.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (20111).  In accordance with the governing law and regulations outlined above, the Board will thus review evidence dating back to April 22, 1993, to determine if within that one year period prior to the claim, an increase in the Veteran's residuals of a tendon graft of the fifth finger of the right hand was factually ascertainable.

[Notably, the July 1975, October 1983, and July 1985 decisions by the RO are final and not subject to revision in the absence of clear and unmistakable error in those decisions.  38 U.S.C.A. §§ 5109A , 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  As CUE in the July 1975, October 1983, and/or July 1985 decisions has not been alleged, those determinations serve as a legal bar to an effective date prior to the date of those decisions.]

The Veteran's service-connected disability, residuals of a tendon graft of the fifth finger of the right hand, affects the dominant hand and is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516, which evaluates impairment of the ulnar nerve.  A 30 percent rating for the major extremity is warranted when there is moderate incomplete paralysis.  A 40 percent rating for the major extremity is warranted when there is severe incomplete paralysis.  A 60 percent rating for the major extremity is warranted when there is complete paralysis consisting of the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.

As was noted above, the Veteran has been awarded a 60 percent rating for his service-connected residuals of a tendon graft of the fifth right finger of the right hand, effective July 31, 2002.  This award was based on the report of a VA examination conducted on that same date, which showed that the Veteran had difficulty with hand strength and in doing tasks involving his right hand.  The examiner also noted that the Veteran had trouble with pain in his arm and hand, and that he had trouble with almost any kind of physical activity involving the right hand.  A physical examination conducted at that time of the Veteran's right hand showed that there was atrophy of the fifth digit, flexion deformity of the fourth and fifth digits, and also somewhat of the third digit.  There was also markedly decreased sensation in the fifth digit distal to where there was a healed laceration.  Proximal to the laceration, the Veteran also had decreased temperature, light touch, and pinprick sensation.  Severe posttraumatic ulnar neuropathy was diagnosed, and it was noted that the Veteran had mechanical injuries to his hand, consistent with his previous trauma.  The examiner opined that "[f]or practical purposes, [the Veteran was] nearly completely disabled in the sense that he [could not] use his right hand."

In the January 2009 Board decision that granted an increased rating of 60 percent for the Veteran's service-connected disability, it stated:

The veteran's disability is manifested by a "griffin claw" deformity, due to flexor contraction of the ring and little fingers; a loss of extension of the ring and little fingers, and the inability to spread the fingers, among other complaints.  Since at least July 2002, the veteran has essentially been unable to use his dominant hand.  These symptoms more closely approximate the criteria noted for a 60 percent evaluation under Diagnostic Code 8516 for complete paralysis of the ulnar nerve.   

After reviewing the pertinent evidence of record, the Board finds that the symptoms related to the Veteran's service-connected residuals of a tendon graft of the fifth right finger of the right hand more closely approximated the criteria noted for a 60 percent evaluation under 38 C.F.R. § 4.124a, DC 8516, as of July 13, 1998.  Prior to that date, however, it was not factually ascertainable that an increase in his disability had occurred.  

Specifically, VA treatment records from September 1985 to November 1997 show that on February 24, 1993, the Veteran reported that he continued to have problems with his right hand and dropped things occasionally.  From that date, the records reflect that the Veteran was seen regularly for similar complaints related to pain, loss of control/grip in the right hand, and weakness/loss of strength.  For example, in March 1994, the Veteran was seen for chronic hand pain secondary to right ulnar paralysis; "no new problems."   In April 1994, it was noted that the fourth and fifth fingers of the Veteran's right hand were contracted with weakness due to an old injury.  In October 1994, it was noted that the Veteran had a history of paralysis of the right ulnar nerve.  In November 1994, the Veteran reported dysfunction of the right hand; objective findings consisted of right hand contraction and right hand pain was assessed.  

In January 1995, the Veteran reported increased loss of control and pain in the right hand.  In February 1995, the Veteran also reported decreased strength and dexterity, noting that he was still losing his grip.  He stated that this was a chronic problem that seemed to be worse now and getting progressively worse.  Objectively, it was shown that the Veteran had right ulnar nerve damage with the fourth and fifth fingers of the right hand contracted.  Old right ulnar nerve damage was assessed.  In July 1995, it was noted that the Veteran had a right hand deformity.  In September 1995, the Veteran reported increased pain and loss of strength, with complaints of dropping things off and on.  His right little finger was observed to be flexed into contraction and not capable of full extension.  

In January 1996, the Veteran reported that he continued to lose strength in his right hand.  In August 1996, the Veteran reported that the pain from the ulnar nerve was now radiating into his shoulder and that his middle and ring fingers were "drawing up."  He stated that the most comfortable position for his right hand was "closed up."  Increased dysthesia of the right hand was assessed.  In November 1996, the Veteran was seen for follow-up.  He reported having sharp pains in his first finger when he typed at a computer.

In January 1997, the Veteran complained that his right hand middle finger was drawing inward and that he had sharp pains constantly in his middle, ring, and pinky fingers.  He stated that this had its onset in June 1996.  His treating physician noted that this was a known and recurrent problem.  

In April 1997, the Veteran was afforded a VA peripheral nerves examination wherein it was noted that the Veteran had a lacerated wound of the right hand which had resulted in numbness of the right fourth and fifth fingers associated with pain and stiffness, limited range of motion of the right ring and little fingers in 1972.  The Veteran gave a subjective history of having experienced increased numbness, pain, and drawing of the right middle ring and little fingers for the past 7 months.  He also reported a history of increased pain on use of the right index finger on the keyboard, with pain from the right hand radiating into his right shoulder.  He further stated that he had a history of dropping objects from the right hand and noted difficulty in using his right hand to button his shirts occasionally.  

On physical examination, an 11.5 cm jigzag healed scar was noted over the right palm.  The scar was not sensitive to touch and there was no evidence of hypersensitivity of the skin to touch or deep palpation.  The skin temperature of the right hand was the same as the left hand, and there was no muscle atrophy noted.  There was decreased pinprick sensation over the volar surface of the right hand in the area of the ulnar nerve distribution, but muscle testing of the right upper extremity was normal except for fair right grasp and fair plus right finger abductors.  There was flexion contracture deformity of the right little finger, with the distal interphalangeal (DIP) joint of the right little finger flexed at 20 degrees.  Range of motion of the proximal interphalangeal (PIP) joint of the right little finger was extension to -70 degrees and flexion from 0 to 95 degrees.  Range of motion for the metacarpophalangeal joint of the right little finger was normal, and range of motion for the other joints of the right hand was also normal.  The Veteran was noted to be able to make a complete fist on the right hand, although it was not as tight compared to the left.  Opposition of the right thumb to other fingers was normal.  Abduction of the right little finger was 30 degrees (and 40 degrees on the left side).  

The examiner noted that the Veteran had undergone electrodiagnostic testing in February 1997, the findings of which were suggestive of an old right ulnar nerve sensory fiber lesion.  It was also noted that the Veteran had been instructed in self-hydrotherapy and self-active exercises for his right hand.  He had also been instructed to use his right hand for functional activities as much as possible.  

The examiner diagnosed status-post lacerated wound, right hand which resulted in sensory nerve fibers of right ulnar nerve injury and limited range of motion of right little finger with flexion contracture deformities of DIP and PIP joint, right little finger and pain of right hand with weakness.  The examiner further stated that the Veteran had right ulnar sensory nerve fibers injury due to lacerated wound of right hand, and pain and weakness with flexion contracture deformity of right little finger and limited range of motion of right little finger.  This resulted in decreased functional use of the right hand for strenuous or repetitive activities.  However, the examiner did not feel this would impact the Veteran's ability to button his shirt, as mentioned, and noted that the Veteran displayed no difficulty in buttoning his shirt during the examination.

On July 13, 1998, the Veteran's private physician submitted a statement to the effect that the Veteran was seen for increasingly worsening problems with his right hand.  He stated:

[The Veteran's] right had [sic] grip is almost non-existent; he is dropping thing and has to use an oversized wide pen to be able to hold it for writing.  His right fifth finger has a fixed 90-degree flexion deformity dating back to 1973.  He had surgical treatment on the tendon then which was unsuccessful.  Now the hand is numb, especially in the ulnar nerve distribution of 5th and 4th fingers with decreased touch in all fingers except thumb.

(Emphasis added.)

On June 1999 VA orthopedic examination, the Veteran reported that the pain in his right fifth finger was 7/10, and 6/10 in the fourth finger, and 5/10 in the fifth finger.  He also described pain in the three fingers "going down through the hand like a 'drawing.'"  Rubbing relieved the pain, but lifting aggravated the pain.  He noted that he was able to extend fingers one through four, but five would not extend.  On examination, flexion of the fifth finger was only to 35 degrees and this as frozen in that position at the PIP.  At the DIP, it was frozen to 16 degrees.  Ulnar nerve damage to the right arm, frozen fifth PIP and DIP joints, and carpal tunnel syndrome were assessed.

The Veteran was also afforded a VA peripheral nerves examination in June 1999.  During that examination, the Veteran reported hypothenar pain with pain radiating up the ulnar side of his right arm toward the ulnar groove at his elbow.  He also noted that when his arms tired after doing overhead work, they started to shake.  The Veteran further reported that he had gotten to the point where he was dropping things and his right hand was generally maintained in a flexed position.  On examination, the third, fourth, and fifth fingers of the Veteran's right hand were noted to be maintained in a flexed position, but there was no atrophy of the right first dorsal interosseous muscle.  He also had full strength of the right abductor pollicis brevis muscle and of wrist extension on the right.  It was the examiner's impression that the Veteran's ability to use his right hand was "severely limited from an orthopedic standpoint."

Based on the foregoing, and with resolution of all reasonable doubt in the Veteran's favor, as required, the Board finds that as of July 13, 1998, it was factually ascertainable that his service-connected residuals of a tendon graft of the fifth right finger of the right hand had symptoms and findings consistent with a 60 percent rating under 38 C.F.R. § 4.124a, DC 8516.  As in July 2002, when a VA examiner opined that "[f]or practical purposes, [the Veteran was] nearly completely disabled in the sense that he [could not] use his right hand," the record shows that in a July 1998 letter from the Veteran's private physician, the Veteran's disability had progressed to the point where his right hand grip was "almost non-existent."  Such a description suggests that, on that date, the Veteran's right hand was markedly decreased in mobility and strength so as to prevent him from holding on to things on a near-permanent basis.  

Notably, in that same July 1998 letter from the Veteran's private physician, it was also noted that the Veteran's fifth finger was fixed in a 90-degree deformity and that the hand was numb with decreased touch in all fingers except the thumb.  Such findings represent an increase in the disability, particularly when compared against the findings reported during the April 1997 VA examination.  During the April 1997 VA examination, the Veteran's right little finger was fixed at only 20 degrees, and although he also had decreased range of motion in the PIP joint, range of motion in his other right little finger joint was normal, as was the range of motion for all the other joints in his right hand.  Furthermore, at the time of the April 1997 VA examination, the Veteran was still able to form a fist with his right hand, albeit not as tight a fist as compared to the left.  It was, therefore, not until the July 1998 letter from the Veteran's private physician that the Veteran was shown to be completely incapable of forming a grip with his right hand.  The increased symptoms shown in July 1998 were then supported by the reports from the VA examinations conducted in June 1999, which showed that the third, fourth, and fifth little fingers in the Veteran's right hand were maintained in a flexed position, and that the ability to use his right hand was "severely limited from an orthopedic standpoint."

In granting an earlier effective date of July 13, 1998, for the 60 percent rating assigned for the Veteran's service-connected residuals of a tendon graft of the fifth right finger of the right hand, the Board recognizes that the Veteran is of the opinion that a still earlier effective date is warranted for his 60 percent rating.  For example, in his July 1997 substantive appeal, he argued that he was entitled to a 60 percent rating for his service-connected disability because he had "constant pain" in his right hand which radiated from the little, ring and middle fingers into his arm and shoulder.  He also stated he had difficulty and pain when buttoning his shirts, and had difficulty using his right hand at the keyboard.  He further stated the problem in his right hand continued to worsen and was now at the point where his right little finger was atrophied and permanently in a claw position, and that his ring and middle fingers were "drift[ing] into the claw position as well."  He also stated he was unable to make a "TIGHT (NORMAL) fist," in his right hand and did not have normal range of motion in the fingers of his right hand.  

The Board has given careful consideration to the Veteran's arguments, as well as those advanced by his attorney.  See, e.g., September 2015 letter from the Veteran's attorney.  However, while lay persons are competent to provide opinions on some medical issues, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his service-connected residuals of a tendon graft of the fifth right finger of the right hand is more severe than currently evaluated, while he is competent to report symptoms as noted, he is not competent to report that such symptoms are of sufficient severity to warrant a certain percent evaluation under VA's Rating Schedule because such an opinion requires medical expertise which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this regard, the Board acknowledges that the Veteran's VA treatment records from February 24, 1993, to November 1997, document well his complaints of increased pain, loss of control/grip in the right hand, and weakness/loss of strength in his right hand.  As was outlined above, these treatment records also noted that the Veteran had paralysis of the fifth finger in the right hand, contraction in the fourth and fifth fingers of the right hand, and dysthesia.  The treatment records also reflected the Veteran's report that his middle and ring fingers were "drawing up" and most comfortable in the "closed up" position.  However, unlike the July 1998 letter from the Veteran's private physician or the report of the June 1999 VA examination, wherein it was noted that the Veteran had a "non-existent" grip and "maintained" his hand in a flexed position, these VA treatment records do not show that his right hand was so devoid of motion that it more closely approximated the findings associated with a 60 percent rating under 38 C.F.R. § 4.124a, DC 8516.  Specifically, apart from the fifth finger of the right hand, it was not shown that there was complete paralysis of the right hand, "griffin claw" deformity, atrophy in the right hand, loss of extension of the ring and little fingers, or the inability to spread the fingers (or reverse).  There was also no evidence that the Veteran could not adduct the thumb or had weakened flexion of the wrist.

On the contrary, the evidence shows that prior to July 13, 1998, the Veteran was capable of manipulating the buttons on his shirt and typing.  On April 1997 VA examination, the Veteran was capable of forming a fist with his right hand and also demonstrated normal ranges of motion for the right hand in all but his DIP and PIP joints of the right little finger.  The Board emphasizes that such findings do not warrant a 60 percent rating under 38 C.F.R. § 4.124a, DC 8516.

The Board acknowledges, however, that while the Veteran was able to button his shirt and type on a computer keyboard, he experienced difficulty in doing so.  The Board further recognizes that while the Veteran was able to form a complete fist with his right hand during the April 1997 VA examination, it was not a tight one.  Likewise, while the Veteran was sometimes able to grip/hold onto items, he also frequently dropped items.  The Board is not unsympathetic to the Veteran's complaints and acknowledges that prior to July 13, 1998, he experienced a great deal of pain and limitations as a result of his service-connected residuals of a tendon graft of the fifth right finger of the right hand.  The Board notes, however, that for the period prior to July 13, 1998, the Veteran is assigned a 40 percent rating for his service-connected disability; this percentage was granted in April 1996, effective February 24, 1993, in recognition that on that date, the Veteran's service-connected disability demonstrated increased symptomatology warranting an increased rating (of 40 percent from 30 percent).  Specifically, prior to July 13, 1998, the Veteran's service-connected disability was manifested by severe incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 8516.

In summary, the Board finds an effective date of July 13, 1998 (but no earlier) is warranted for the Veteran's service-connected residuals of a tendon graft of the fifth right finger of the right hand.

B. SMC for loss of use of hand

Special monthly compensation is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  The effect of the loss of use of hand is detailed in 38 C.F.R. § 4.63; see also 38 C.F.R. § 3.350.  Specifically, this regulation provides that loss of use of a hand, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis. 

The above decision awards a 60 percent disability rating for the Veteran's service-connected residuals of a tendon graft of the fifth right finger of the right hand, effective July 13, 1998, due to a finding of complete paralysis.  As was discussed above, the July 13, 1998, letter from the Veteran's private physician was the first medical professional to opine that the Veteran's "right [hand] grip [was] almost non-existent."  Prior to that date, the evidence fails to show that the Veteran's service-connected disability met the criteria for a 60 percent rating based on complete paralysis.  Specifically, the evidence as discussed above fails to show that prior to July 13, 1998, the Veteran's service-connected disability effectively resulted in the loss of use of his right hand.  As noted, prior to July 13, 1998, the Veteran was able to button his shirt, type on a computer keyboard, and form a fist.  While it was difficult and painful for him to do so, he was not incapable of doing so, and in fact continued to be employed during this time with the full use of his right hand.  Therefore, the evidence fails to show that the Veteran met the criteria for the award of SMC based on loss of use of the right hand prior to July 13, 1998.  

From July 13, 1998, the Veteran has been awarded a 60 percent rating for his service-connected residuals of a tendon graft of the fifth right finger of the right hand.  This rating has been assigned based on the recognition that from July 13, 1998, the Veteran's service-connected disability more nearly approximates a finding of complete paralysis.  Accordingly, the Board finds that from July 13, 1998, the Veteran's service-connected disability resulted in no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  As such, the Veteran meets the criteria for the award of SMC based on loss of use of the right hand on July 13, 1998, and an earlier effective date is granted to that extent.  

In sum, the earliest effective date that the Veteran meets the criteria for SMC based on loss of use of the right hand is July 13, 1998.  While the Veteran contends that the effective date should be earlier than July 13, 1998, the record presents no evidentiary basis for the assignment of an effective date earlier than that which is granted herein.  The governing legal authority is clear and specific and VA is bound by it.  See 38 U.S.C.A § 5107.


ORDER

An earlier effective date of July 13, 1998, is granted for the Veteran's award of a 60 percent rating for residuals of a tendon graft of the fifth finger of the right hand, subject to the regulations governing payment of monetary awards.

An earlier effective date of July 13, 1998, is granted for the Veteran's award of SMC based on the loss of use of the right hand, subject to the regulations governing payment of monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


